Exhibit 10.15(a)

Schedule to Change in Control Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into Change in Control Agreements with the following persons on
the dates shown. These agreements are identical to the one included as Exhibit
10.15 to HMEC’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2008 and are the same type of agreement as the one included as
Exhibit 10.7 to HMEC’s Annual Report on Form 10-K for the year ended
December 31, 2001, except that (1) the multiple of the annual base salary and
average of annual cash bonus paid to the employee in the last three years and
(2) the specified period during which such employee’s insurance benefits would
continue are equal to the duration below.

 

Employee

  

Duration

  

Agreement Date

Thomas C. Wilkinson

   2.0 years    09-10-2008

 

1